THE BLACK & DECKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Amended and Restated Effective as of July 16, 4845-0594-8932v1 THE BLACK & DECKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN TABLE OF CONTENTS SECTION 1 - DEFINITIONS 1 SECTION 2 - ELIGIBILITY 7 SECTION 3 - RETIREMENT BENEFIT 7 (a)benefit percentage 7 (b)reduction for early determination 8 (c)reduction for less than 10 years of service 8 (d)benefit examples 8 SECTION 4 - BENEFIT OFFSETS 8 SECTION 5 - DEATH BENEFITS 9 (a)eligibility for death benefit 9 (b)spouse’s death benefit 9 (c)death benefit under accelerated payment method 9 SECTION 6 - VESTING 10 (a)general 10 (b)forfeiture for cause 10 (c)clawback 10 (d)competition and disclosure of confidential information 10 (e)committee’s discretion 11 SECTION 7 - ADDITIONAL PROVISIONS CONCERNING BENEFITS 11 (a)obligation to inform 11 (b)currency and exchange rates 11 (c)election of accelerated payment method 12 SECTION 8 - CORPORATION’S OBLIGATIONS ARE UNFUNDED AND UNSECURED 12 SECTION 9 - ALIENATION OR ENCUMBRANCE 13 SECTION 10 - OTHER BENEFITS 14 SECTION 11 - NO GUARANTEE OF EMPLOYMENT 14 SECTION 12 - COOPERATION OF PARTIES 14 SECTION 13 - BENEFIT CLAIMS 14 (a)claims procedure 14 (b)arbitration 15 (c)attorneys’ fees. 16 SECTION 14 - INCAPACITY 16 i SECTION 15 - ADMINISTRATION 16 (a)committee’s responsibilities 16 (b)plan interpretation 17 (c)committee’s liability and indemnification 17 (d)self-dealing 17 SECTION 16 - AMENDMENTS AND TERMINATION 17 SECTION 17 - SEVERABILITY 18 SECTION 18 - CONSTRUCTION 18 SECTION 19 - CHOICE OF LAW 18 SECTION 20 - PARTIES TO BE BOUND 18 4845-0594-8932v1 ii THE BLACK & DECKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN This Plan provides certain supplemental retirement benefits for selected executive employees of The Black & Decker Corporation and its subsidiaries and affiliates. This Plan is intended to provide supplemental retirement benefits primarily for a select group of management or highly paid executive employees.
